HUGHES, Justice,
dissenting.
I respectfully dissent. Texas Revised Civil Statute Ann. art. 46d-7(b) (Vernon Supp.1989) expressly provides that a peace officer commissioned under this act is “vested with all the rights, privileges, obligations, and duties of any other peace officer in this State, while he is on property under control of the airport, or in the actual course and scope of his employment.”
Officer Rimmer was undeniably within the course and scope of his employment when he stopped appellant. Rimmer testified that his duties included patrolling both Ellington Field and Hobby Airport, which are not contiguous. Therefore, Rimmer’s course and scope of employment necessarily included traveling between the two locations, and it was during a trip between the two locations that he stopped appellant. It does not make sense to suspend Rimmer’s status as a peace officer when he leaves Hobby’s gates, and to restore his status when he reaches Ellington Field, especially since he makes the trip frequently as part of his assigned duties.
Further, I can see a difference between the phrases, “in the course and scope of employment,” as found in the airport security statute, and in “or otherwise in the performance of his duties,” as found in sec. 51.203 of the Education Code. I consider “in the course and scope of employment,” to be a broader grant than “or otherwise in the performance of his duties.”
I would affirm the judgment.